Citation Nr: 1728356	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depressive disorder and bipolar disorder.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for liver disorder, to include liver lesions, and hepatitis B and  C.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder to include cancer.
 
5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a testicular disorder to include a cyst and cancer.
 
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for carcinoma of the lymph glands.
 
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin disorder to include acne.
 
8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sterility.
 
9.  Entitlement to an increased rating for a hearing loss currently evaluated as 10 percent disabling

10.  Entitlement to total disability due to individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Penelope E. Gronbeck, Esq. 
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION

The Veteran had active service from February 1968 to December 1970.
 
This case comes properly before the Board of Veterans' Appeals on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the issue of entitlement to service connection for depression, also claimed as bipolar disorder.  This case also comes before the Board from a March 2013 rating decision which denied entitlement to service connection for a liver disorder to include lesions and Hepatitis B and C, tinnitus, a stomach disorder to include chronic stomach pains and stomach cancer, sterility, a testicular disorder to include testicular cancer and an intratesticular cyst, carcinoma of the lymph glands, acne, and total disability due to individual unemployability. 
 
The Veteran testified before the undersigned in August 2016.  A transcript is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. These records were reviewed in connection with the decision below.
 
The issues of entitlement to service connection for lymph gland cancer, a stomach disorder to include cancer, testicular cancer, an acquired psychiatric disorder to include depression, a liver disorder to include lesions and hepatitis B and  C,  and entitlement to total disability due to individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdrawal his claim of entitlement to an increased rating for hearing loss.
 
2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.
 
3.  In a June 1984 rating decision VA denied entitlement to service connection for an acne rash, testicular cancer, stomach cancer, lymph node cancer, an enlarged liver and depression. The Veteran did not perfect a timely appeal, or submit new and material evidence in a timely manner.

4.  In November 1990 and May 1992 rating decisions VA denied entitlement to service connection for non-Hodgkin's lymphoma, to include due to Agent Orange exposure.  The Veteran did not perfect a timely appeal, or submit new and material evidence in a timely manner.

5.  In a July 2004 rating decision VA denied entitlement to service connection for tinnitus.  The Veteran did not perfect a timely appeal, or submit new and material evidence in a timely manner.
 
6.  In an August 2006 rating decision VA denied entitlement to service connection for hepatitis C, sterility, a left intratesticular cyst, and chronic stomach pains.  The Veteran did not perfect a timely appeal, or submit new and material evidence in a timely manner.
 
7.  Evidence added to the record since the above referenced rating decisions is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a liver disorder to include liver lesions and hepatitis B and C, an acquired psychiatric disorder to include depression and a bipolar disorder, tinnitus, lymph node carcinoma, sterility, chronic stomach pains, carcinoma of the right testicle, and stomach cancer.

8.  Evidence added to the record since the final rating decision, relating to the claims of an intratesticular cyst and a skin disorder to include acne, is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating this claim. 
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of an appeal by the Veteran of the claim of entitlement to an increased rating for hearing loss are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
 
2.  The June 1984, November 1990,  July 2004, and August 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 
 
3.  New and material evidence sufficient to reopen claims of entitlement to service connection for an acquired psychiatric disorder, a liver disorder to include liver lesions and hepatitis B and C, tinnitus,  testicular cancer, sterility, stomach cancer, and lymph node carcinoma has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).
 
4.  New and material evidence has not been submitted sufficient to reopen entitlement to service connection for intratesticular cyst and a skin disorder to include acne.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).
 
5.  Tinnitus was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).
 
Hearing loss
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran requested withdrawal of the appeals of his claim for an increased rating for hearing loss during the August 2016 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
 
New and material evidence
 
Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 
 
The United States  Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
 
Service connection
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. 
 
Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
Service connection will be presumed for malignant tumors, tinnitus, and psychoses if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307. 
 
If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  The diseases subject to the presumption are listed at 308 C.F.R. § 3.309 (e). 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond the specific listed disorders, based upon extensive scientific research.  See, e.g., 79 Fed. Reg. 20308-01 (Apr. 11, 2014).
 
Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
 
History 
 
The Veteran has a long history of multiple applications for service connection covering a range of disabilities.  In an effort to keep the procedural history clear, a brief discussion of the history of the prior claims and prior rating decisions is warranted. 
 
The Veteran initially applied for compensation benefits in January 1984.  A rating decision from June 1984 denied entitlement to service connection for acne, testicular cancer, stomach cancer, cancer of the lymph glands, an enlarged liver and depression.  The Veteran did not perfect a timely appeal or submit new and material evidence in a timely manner, and the June 1984 rating decision is final.    38 U.S.C.A. § 7105. 

In a November 1990 rating decision VA reopened the claim of entitlement to service connection for non-Hodgkin's lymphoma, but denied the claim on the merits.   The Veteran did not perfect a timely appeal or submit new and material evidence in a timely manner, and the November 1990  rating decision is final.  Id.
 
In a July 2004 rating decision service connection for tinnitus was denied due to the lack of a clinical diagnosis.  The Veteran did not perfect a timely appeal or submit new and material evidence in a timely manner, and the July 2004  rating decision is final.  Id.
  
In an August 2006 rating decision service connection for hepatitis C, sterility, a left intratesticular cyst, and chronic stomach pains was denied.  Additionally new and material evidence was not found to reopen claims of entitlement to service connection for right testicular cancer, a liver disorder, stomach cancer, and acne.  The Veteran did not perfect a timely appeal or submit new and material evidence in a timely manner, and the August 2006  rating decision is final.  Id.
 
In a July 2011 rating decision the previous denial of entitlement to service connection for depression (also claimed as bipolar disorder) was confirmed and continued.  The Veteran perfected a timely appeal.

The Veteran was notified of a March 2013 rating decision that denied entitlement to service connection for a liver disorder to include hepatitis B and C, tinnitus, chronic stomach pains associated with testicular cancer, claimed as residuals of a right orchiectomy, stomach cancer to include stomach pains, sterility associated with stomach cancer, testicular cancer  associated with herbicide exposure, a simple intratesticular cyst associated with herbicide exposure, lymph node cancer (also claimed as Hodgkin's disease and non-Hodgkin's lymphoma), acne, and entitlement to individual unemployability.  The Veteran perfected a timely appeal. 
 

Acquired psychiatric disorder
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for  depression (including bipolar disorder) in August 2010.  The Veteran submitted mental health treatment records, lay statements, and he was provided a March 2011 VA examination.  He also submitted a  private medical opinion related to his mental health.  As the June 1984 rating decision denied entitlement to service connection finding that the appellant has a personality disorder, and as the appellant's recent submissions show that  the Veteran may have a current  acquired psychiatric disorder to include PTSD, bipolar disorder, and depression, the Board finds that the evidence is new and material.  38 U.S.C.A. § 5108.  The reopened claim will be further addressed in the remand portion of this decision.
 
Tinnitus
 
The Veteran was originally denied service connection for tinnitus in 2004 because the medical evidence of record failed to show a diagnosis of the disability and the Veteran denied having tinnitus. Since the 2004 decision the Veteran was provided a VA examination relating to tinnitus in March 2013.  During the examination, the Veteran was unable to recall the exact onset of tinnitus but he believed that it began 12 to 15 years ago.  The Veteran also reported tinnitus bothered him and he was awakened by it. 
 
Because the absence of a current disability was one of the elements present in 2004, the current finding of tinnitus is evidence sufficient to reopen the claim.  Such evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade.  The claim is reopened,

Turning then to the merits of the claim, the Board finds that the preponderance of the evidence is against the claim, and as such entitlement to service connection for tinnitus is denied.  In this regard, the service medical records are devoid of any complaints, findings or diagnoses of tinnitus.  During his 2013 VA examination, the Veteran himself noted that tinnitus only started 12 to 15 years ago.  Given that the appellant separated from active duty in 1970, given that 15 years prior to 2013 is 1988, and given that 1998 is 18 years after the claimant separated from active duty, the Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  Again, there were no complaints about tinnitus in service, and a 2013 examiner noted that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that delayed-onset tinnitus (10 or more years after service) due to military acoustic trauma is inconsistent with current medical research.  There is no competent evidence to the contrary.  As such, the claim of entitlement to service connection for tinnitus is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Testicular cyst 
 
Service connection for a testicular cyst was previously denied in 2006 with VA finding that the appellant's disorder was not related to service, to include due to Agent Orange exposure.  No relevant evidence has been submitted since the 2006 decision, specific to a testicular cyst.  As such, the Board must find that new and material evidence has not been submitted and the claim is not reopened.  
 
Acne
 
The Veteran has previously argued that  acne was related to his active duty service to include due to his exposure to Agent Orange.  The claim was most recently denied in 2006, and since then the appellant has not submitted any pertinent evidence.  The only evidence received since the August 2006 rating decision discussing the claimed disabilities are the Veteran's various written statements.  To the extent to which the Veteran submitted lay evidence of skin disorder, this evidence is cumulative and redundant.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier).  In sum, the Veteran has not submitted new and material evidence showing that any current skin disorder is plausibly related to service. The request to reopen the Veteran's claim for acne must be denied.
 
Lymph node cancer 
 
Entitlement to service connection for lymph gland carcinoma was denied in a May 1992 rating decision.   Since that decision, medical records mentioning Hodgkin's disease, statements regarding lymph node cancer, and statements by the Veteran's representative have been submitted.
 
The lay and attorney statements provide potential evidence of a possible nexus between service and the disabilities.  They are neither cumulative nor redundant, and they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the claim of entitlement to service connection for carcinoma of the lymph glands.  This claim will be further addressed in the remand portion of this decision.


ORDER
 
The claim of entitlement to an increased rating for hearing loss is dismissed.
 
New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder is reopened.
 
New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is denied.
 
New and material evidence having been submitted, the claim of entitlement to service connection for lymph node cancer is reopened.
 
New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for acne is denied.
 
New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for an intratesticular cyst is denied.
 

REMAND

Given the decision to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, and lymph node cancer further development is warranted.   38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, a VA medical opinion must be obtained addressing the likelihood that the Veteran's lymph node cancer, for which he underwent a bilateral radical retroperitoneal lymph node dissection, was caused by exposure to an herbicide agent such as Agent Orange during service in the Republic of Vietnam.  The appellant is presumed as a matter of law to have been exposed to Agent Orange and other herbicide in Vietnam.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  
 
Further, the Veteran has claimed that he suffered from Hodgkin's disease, non-Hodgkin's lymphoma due to service, and that other cancers metastasized from these disorders.  He therefore argues that entitlement to service connection for stomach cancer and  testicular cancer is warranted on a secondary basis.  Hence, a medical opinion to address this theory of entitlement is in order.   

The Veteran separately contends that he has as an acquired psychiatric disability to include depression, a bipolar disorder and posttraumatic stress disorder  as a result of his service. The Veteran has recently submitted a psychologist's letter diagnosing posttraumatic stress disorder  as a result of service.  While the opinion submitted is insufficient to grant service connection the Board finds further development to be in order.   
 
In light of contentions presented adjudication of the claim to reopen the issue of entitlement to service connection for a liver disorder, to include liver lesions and hepatitis B and C is deferred pending  completion of the claim for service connection for an acquired psychiatric disorder.  Likewise, adjudication of the claim of entitlement to a total disability evaluation based on individual unemployability must be deferred pending completion of the development ordered below.  

Accordingly, the case is REMANDED for the following action:
 
1.  Request updated medical records from relevant VA Medical Centers, specifically the Bay Pines VA Medical Center and any associated outpatient clinics for the period since 2010.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The claims file should be forwarded to a VA oncologist.  The oncologist should review the Veteran's Veterans Benefits Management System (VBMS) electronic claims folder.  The oncologist must specify in the report that these records have been reviewed. 
 
The oncologist is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and etiology of any disability due to lymph gland cancer, stomach cancer, and testicular cancer.  The oncologist must opine whether it is at least as likely as not that any form of lymph node cancer, to include metastatic embryonal cell carcinoma, is related to service, to include the appellant's inservice exposure to herbicides.  If the oncologist finds a relationship between lymph node cancer and the claimant's service, the oncologist must opine whether it is at least as likely as not that stomach and testicular cancer are caused by or aggravated by any form of lymph node cancer.   A complete rationale for any opinions expressed must be provided.
  
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3.  Schedule the Veteran for a VA psychiatric  examination.  Following review of the record and examination of the Veteran, the examiner should list all diagnosed mental disorders.  The examiner should then opine whether it is at least as likely as not that any diagnosed psychiatric disorder is related to service.  A full explanation should be provided for each opinion expressed.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5. After completion of the above and any additional development deemed necessary, the RO should readjudicate all remaining issues.  If any examination report is deficient in any manner, the RO must implement corrective procedures at once.   If any benefit sought is denied the appellant and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


